Citation Nr: 1032371	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a spinal 
injury.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Appellant served on a period of active duty for training 
(ACDUTRA) from June 22, 1964 to November 26, 1964, and had 
periods of active and inactive duty for training (INACDUTRA) in 
the Virginia National Guard from May 1972 to September 1983, and 
then in the United States Army Reserve from which he retired.  
Additional documents of record suggest that he had additional 
ACDUTRA from July 1 to July 16, 1972, from June 11 to June 25, 
1983, and that he was ordered to "active duty special work" 
(ADSW) for 5 days in July 1992 and 10 days in April 1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In March 2007, the Appellant testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is of record.

In September 2007, the Board remanded the claims for additional 
evidentiary development, and the case has now been returned for 
further appellate review.  


FINDINGS OF FACT

1.  The Appellant has been diagnosed with degenerative changes in 
the low back which cannot be attributed to injury, disease, or 
event during ACDUTRA or INACDUTRA.

2.  The Appellant has been diagnosed with bilateral sensorineural 
hearing loss which cannot be attributed to injury, disease, or 
event during ACDUTRA or INACDUTRA.



CONCLUSIONS OF LAW


1.  The Appellant does not have a current low back disorder, 
degenerative changes in the lumbar spine, (claimed as residuals 
of a spinal injury), that was incurred in or aggravated by 
ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.306 (2009).

2.  The Appellant does not have bilateral hearing loss that was 
incurred in or aggravated by ACDUTRA or INACDUTRA.  38 U.S.C.A. 
§§ 101, 106, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

First, VA has a duty under the VCAA to notify a Claimant and any 
designated representative of the information and evidence needed 
to substantiate a claim.  In this regard, letters to the 
Appellant from the RO (to include letters in November 2003, March 
2006, and November 2007) specifically notified him of the 
substance of the VCAA, including the type of evidence necessary 
to establish entitlement to service connection on a direct and 
presumptive basis, and of the division of responsibility between 
the Appellant and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the VCAA 
by way of these letters by: (1) informing the Appellant about the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informing the Appellant about the 
information and evidence VA would seek to provide; (3) informing 
the Appellant about the information and evidence he was expected 
to provide; and (4) requesting the Appellant to provide any 
information or evidence in his possession that pertained to the 
claims.

Second, VA has made reasonable efforts to assist the Appellant in 
obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information 
and evidence associated with the claims file consist of his 
service treatment records (STRs), VA medical treatment records, 
private post-STRs to include Social Security Administration 
records, VA examinations, and statements and testimony from the 
Appellant and his representative.  As per the Board remand in 
September 2007, requests were made to each of the following for 
specific dates of the Appellant's ACDUTRA and INACDUTRA regarding 
the period from 1964 to 2005 without success:  Department of 
Military Affairs; Commandant: Spt. Co 1st Bn 116 Inf; Commandant: 
Company D, 1st Battalion; Virginia National Guard; and United 
States Army Reserve Command (USRAC).  Also as requested by the 
Board, VA examinations were conducted.  There is no indication 
that there is any additional relevant evidence to be obtained by 
either VA or the Appellant.

The United States Court of Appeals for Appellants Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, to specifically include that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the present appeal, the Appellant was provided with 
notice of this information in the March 2006 and November 2007 
letters mentioned above.  

Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease incurred in or 
aggravated by a period of ACDUTRA or for an injury incurred in or 
aggravated by INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303 (2009).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v 
West, 12 Vet. App. 341, 346 (1999).  

Active service includes any period of active duty for training 
(ACDUTRA) during which the individual was disabled from a disease 
or an injury incurred in the line of duty, or a period of 
inactive duty training during which the Appellant was disabled 
from an injury incurred in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  38 U.S.C.A. § 101(24) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2009).  Further, 
ACDUTRA includes full-time duty in the Armed Forces performed by 
the Reserves for training purposes.  38 U.S.C.A. § 101(22) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.6(c) (2009).  Inactive duty 
training includes duty, other than full-time duty, prescribed for 
the Reserves.  38 U.S.C.A. § 101(23)(A) (West 2002 & Supp. 2009).  
Reserves include the National Guard.  38 U.S.C.A. § 101(26), (27) 
(West 2002 & Supp. 2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 5000, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

Background

Much of the following information was provided in the 2007 
decision and is repeated here for clarity.  

As pointed out by the Board in the September 2007 REMAND, there 
is confusion in this claim as to the dates of the Appellant's 
military service.  In the Board REMAND decision, it was noted 
that in December 2003, the National Personnel Records Center 
(NPRC) advised the RO that the Appellant had no active duty other 
than ACDUTRA from June 22 to November 11, 1964.  According to his 
oral testimony, however, and the documents he submitted, he 
evidently served in Virginia Army National Guard from 1972 to 
1983 and then served in the United States Army Reserve.  He 
appears to have had multiple periods of ACDUTRA and INACDUTRA for 
over 30 years, including ACDUTRA from July 1 to July 16, 1972 and 
from June 11 to June 25, 1983.

The Appellant submitted some wage statements indicating he 
received active duty wages.  He also provided a September 1992 
record from the NPRC documenting his earned active and inactive 
duty retirement points from June 1963 to June 1983 in the 
National Guard and, from June 1983 to June 1992, in the Reserve.  
A Report of Separation and Record of Service (NGB Form 22) 
indicates the Appellant was attached to Spt Co 1st Bn 116th Inf., 
116th Inf Bde (Sep), VaARNG, PO Box 1099, Pulaski, VA 24301, from 
May 10, 1972 to September 14, 1983.  Then, he apparently enlisted 
in the United States Army Reserve from which he retired, although 
it is unclear exactly when.  He also submitted records showing he 
was ordered to ADSW in 1992 and 1993.

In part, it is the Veteran's contention that service connection 
is warranted for residuals of a spinal injury.  An August 1972 
service record submitted by the Appellant indicates he tripped 
and fell on July 1, 1972 and sustained low back pain while on 
ACDUTRA, from July 1 to July 16, 1972.  He testified in March 
2007 that he received several Physical Profiles limiting his duty 
and exercise due his back pain.  He further stated that in the 
mid-1980s he fell again after jumping from a plane and re-
injuring his back while at Fort Bragg, North Carolina, and was 
evidently treated at Womack Army Hospital for his worsening back 
pain.  A June 1986 service medical record indicates the Appellant 
was seen in a Fort Bragg clinic for complaints of low back pain 
and a history of a 1972 injury from a fall.

Private medical records, dated in February 1991 and addressed to 
the Commander, Co D 1 Bn, 1 TNG BGE, 80th D TNG, Reserve Center, 
Salem, 1915, Blvd Roanoke, Salem, Virginia, describe the 
Appellant's low back pain after an accident doing warm up 
exercise on the drill floor at the Salem Reserve Center.

Private medical records dated during 2003 reflect the Appellant's 
complaints of low back pain and that he had DDD at L5-S1.

In November 2004, a VA nurse practitioner concluded that the 
Appellant's current back disorder was unrelated to his injury in 
service.  A June 2005 VA examination report indicates that the 
Appellant reported that in 2003 he slipped on the ice and injured 
his back, and includes a diagnosis of mild DJD.  In October 2005, 
a VA neurologist reported that the Appellant's low back and neck 
pain could be related to some mild cervical spondylosis although, 
significant stress was thought to be manifesting in multiple 
neurological symptoms.

It is also the Claimant's contention that he has bilateral 
hearing loss due to exposure to acoustic trauma, particularly 
during his early period(s) of service in a combat infantry unit.  

The Claimant specifically pointed to an April 1996 period service 
examination report in support of his claim.  On that audiological 
evaluation pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
50
55
LEFT
5
5
15
20
35

It was also noted that a March 2004 VA audiology examination 
report includes a diagnosis of normal hearing bilaterally through 
2000 Hertz sloping to moderately severe high frequency hearing 
loss, with good word recognition scores.  The Appellant reported 
exposure to acoustic trauma during service.  The Board noted, 
however, that the examiner did not review the Appellant's medical 
records and was not asked to comment on the etiology of his 
diagnosed hearing loss.  

Based primarily on the evidence noted above, the Board remanded 
the claim in September 2007 for additional development, to 
include the obtainment of service records to document the 
Appellant's periods of ACDUTRA and INACDUTRA.  Moreover, request 
was to be made to the Social Security Administration (SSA) for 
medical records (as it was noted that the Veteran received 
disability benefits from that organization.)  Moreover, 
additional attempt was to be made to obtain VA medical records, 
and the Claimant was to undergo additional VA orthopedic and 
audiometric examinations to determine the etiology of any 
residuals of a spin injury and hearing loss found to be present.  

As a result of the Board's remand decision, requests were made to 
each of the following for specific dates of the Appellant's 
ACDUTRA and INACDUTRA regarding the period from 1964 to 2005 
without success:  Department of Military Affairs; Commandant: 
Spt. Co 1st Bn 116 Inf; Commandant: Company D, 1st Battalion; 
Virginia National Guard; and United States Army Reserve Command 
(USRAC).  Specifically, the NPRC again noted that their 
investigation found no evidence of active duty service other than 
for training purposes from June 22, 1964, to November 6, 1964.  
The NPRC also indicated that all STRs were already provided.  A 
response from the Virginia Army National Guard reports that he 
was never a member.  

Records received from SSA show that the Claimant was found to be 
disabled as of February 2003 from organic mental disorder.  A 
secondary diagnosis of late effects cerebrovascular disease was 
also noted.  

VA and private treatment records dated through the present day 
show treatment for various conditions, to include DJD of the 
spine.  And, as already noted, the Appellant continues to report 
continued hearing loss.  As requested in the 2007 Board remand, 
the Appellant underwent additional VA audiometric and orthopedic 
examinations in September and October 2009, respectively.  

On VA orthopedic evaluation, the examiner noted that he reviewed 
the claims folder.  During the initial medical interview, the 
Claimant reported onset of back problems in June 1972 during 
jungle training.  He was returned to full-duty, but suffered a 
hard parachute jump landing in the 1980s.  He also claimed 
urinary frequency, urgency, unsteadiness, and leg and foot 
weakness.  The examiner noted that these symptoms were related to 
a stroke and an enlarged prostate.  

Exam showed normal posture but a slow and slightly wide gait with 
the use of a walker.  There was no evidence of abnormal spinal 
contour, tenderness, painful motion, guarding, weakness, muscle 
spasms, or atrophy.  Evaluation showed diminished sensation in 
the left lower extremity.  The thoracolumbar spine demonstrated 
flexion to 90 degrees, extension to 30 degrees, lateral flexion 
to 30 degrees toward either side, and bilateral rotation to 30 
degrees.  Repetitive motion did not result in additional 
disability, and there was no evidence of pain.  

The examiner diagnosed radiographic evidence of mild degenerative 
changes of the lumbar spine with no functional impairment.  In 
his opinion, the Claimant's spine disorder was not the result of 
military service.  There was no continuity of care since service, 
and he opined that there was no permanent disability after 1972 
or 1983.  Instead, he opined that aging resulted in the 
Appellant's mild degeneration, and that the magnetic resonance 
imaging (MRI) findings would have occurred with or without 
military service.  

In further explanation, the examiner noted that he compared the 
results (already summarized) from 2004 and 2005 regarding the 
Claimant's back disorder.  He pointed out that the 2004 examiner 
opined that it was less likely than not that current back 
problems were related to duty, while the 2005 neurology consult 
was to the effect that the current back pain could be related to 
some mild cervical spondylosis.  The current examiner stated that 
his interpretation of the 2005 neurology note was that there was 
not a clear picture to point to a direct cause of low back pain.  
X-rays at the time were also unremarkable to significant 
pathology.  The impression of the neurologist was that the 
Claimant's pain syndrome was multifaceted with the emphasis on 
stress and physical deconditioning.  There was no significant 
functional impairment of the lumbar or cervical spine on exam.  
He added that the opinion in 2004 exam report essentially 
suggested that the Appellant's degenerative changes were not from 
injury but from aging.  The current examiner reconciled these two 
opinions by agreeing that the Claimant had age related and not 
injury related degenerative changes to the lumbar spine with no 
functional impairments.  He concluded by stating that there were 
other factors impacting the Claimant's pain syndrome to include 
stress and deconditioning which were not primarily related to his 
claimed spinal condition.  

As to the Claimant's hearing loss, before providing a 
summarization of the recent VA audiometric results, additional 
audiometric results have been summarized below for purposes of 
this discussion.  

Review of the available evidence includes numerous audiometric 
tests results.  On verified active duty dates, whispered voice 
testing in June 1963 was 15/15, bilaterally.  In October 1964, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

Additional periodic audiometric evaluations of record from dates 
when the Appellant was in the reserves includes audiometric 
testing in June 1972.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
20
25
LEFT
20
30
25
15
15

On audiological evaluation in August 1974, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0

20
LEFT
0
0
5

15

On audiological evaluation in August 1976, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25

20
LEFT
25
20
25

20

On audiological evaluation in July 1981, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

On audiological evaluation in June 1987, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
15
25
LEFT
20
5
0
10
20

On audiological evaluation in March 1991, the Claimant reported 
ear problems.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
40
60
LEFT
20
10
5
5
25

A hearing defect was noted.  

As already noted, the Claimant has pointed to results of 
audiological examination in August 1996 (results of which were 
provided earlier) in support of his claim.  Moreover, VA exam in 
2004 shows bilateral hearing loss.  

On VA audiological evaluation in 2009, the examiner noted that 
she reviewed the claims file.  It was noted that the Appellant 
reported the onset of hearing problems in 1981 as a result of 
exposure to noise through weapons fire and artillery.  He denied 
post service noise exposure but reported a history of deer 
hunting.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
65
70
LEFT
15
15
25
50
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.  The 
diagnosis was hearing acuity within normal limits through 2000 
Hertz, dropping to a moderately severe to severe high frequency 
sensorineural hearing loss, bilaterally.  

The examiner further noted that documented puretone threshold 
levels were most consistent with noise exposure but that aging 
could be a contributing factor.  She added that fluctuations 
between 1964 and 1987 were not permanent and not beyond natural 
progression.  The changes, she opined, were normal and because 
his condition was not permanent until 1987, it was not likely 
that the noise he was exposed to during active service caused or 
aggravated his hearing loss.  It was noted that where hearing 
loss was due to acoustic trauma, it would be present after the 
trauma and would not develop years later.

Analysis

In the present case, there is no dispute that the Appellant has 
current disabilities of the lumbar spine and hearing impairment.  
The medical evidence clearly demonstrates that he has been 
diagnosed with degenerative changes in the lumbar spine and with 
bilateral sensorineural hearing loss.

That being said, there is no evidentiary basis for establishing 
service connection for degenerative changes in the lumbar spine 
or for bilateral hearing loss as it is not shown that either 
condition was incurred during a period of active service, to 
include a period of ACDUTRA.  While the Appellant was treated for 
low back complaints during periods of ACDUTRA in 1972 and 1986, 
no chronic low back disorder was noted, and it was many, many 
years later before DDD at L5-S1 was diagnosed.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  


The Board further notes that recent examiners reviewed the entire 
claims folder, to include all evidence summarized above, and 
determined that the current low back and hearing impairment 
conditions were not related to the Appellant's active service.  
Not only were chronic low back and hearing loss not shown during 
active service, but aging was noted to be a contributing factor 
as to both conditions in the examiners' opinions.  

The Veteran claims that he has a lumbar spine disorder and 
hearing impairment that are linked to training.  In this regard, 
lay statements of observable symptoms, such as back or hearing 
loss, can always serve as valid evidence of continuity of 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Here, however, such statements are not found to be credible 
evidence of continued back problems or hearing impairment as 
neither condition is shown to have been diagnosed during periods 
of active service.  

A lay person may also speak as to etiology as to nexus in some 
limited circumstances in which such nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Here, 
however, the question of causation here involves a less 
immediately-observable relationship that is beyond the scope of 
the Claimant's competence to expound on.  

In sum, after consideration of the entire record and the relevant 
law, the Board finds that the Appellant's low back disorder or 
bilateral hearing loss are not related to any verified periods of 
eligible training, to include ACDUTRA.  The medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity of 
any low back disorder and a bilateral hearing loss and training.  
Hence, service connection is not established.  As the 
preponderance of the evidence is against the claims, the benefit 
of the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for residuals of a spinal injury (degenerative 
changes in the lumbar spine) is denied.  

Service connection for a hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


